NHJB, Inc. v Utica First Ins. Co. (2020 NY Slip Op 05318)





NHJB, Inc. v Utica First Ins. Co.


2020 NY Slip Op 05318


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


241 CA 19-01132

[*1]NHJB, INC., DOING BUSINESS AS MOLLY'S PUB, AND NORMAN HABIB, PLAINTIFFS-RESPONDENTS,
vUTICA FIRST INSURANCE COMPANY, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


FARBER BROCKS & ZANE, LLP, GARDEN CITY (AUDRA ZANE OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (BRENDAN H. LITTLE OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered June 13, 2019. The order, among other things, granted plaintiffs' motion to compel defendant to comply with an order entered March 22, 2019, and directed defendant to reimburse plaintiffs for their attorneys' fees and disbursements in the underlying personal injury action. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in NHJB, Inc. v Utica First Ins. Co. ([appeal No. 4] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court